Citation Nr: 0414384	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
with Barrett's esophagus, gastritis, and diverticulitis, 
secondary to the service-connected lumbosacral strain.  

2.  Whether new and material evidence has been received to 
reopen a claim to establish entitlement to service connection 
for a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) service 
from February to June 1965.  He also had additional service 
as a member of the Army National Guard of New York.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Regional Office 
(RO).  The veteran filed his notice of disagreement (NOD) in 
May 2002, and the statement of the case (SOC) was issued in 
July 2002.  He completed his appeal via VA Form 9, received 
in September 2002.  He did not request a hearing.  A 
supplemental statement of the case (SSOC) was issued in 
November 2002.  The VCAA specific notice letter was sent in 
May 2002.  The Appellant's Brief is dated April 2004.  
Additional evidence was submitted to the Board in May 2004, 
and was accompanied by a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  All relevant adequately identified evidence pertinent to 
the claims has been developed.  

2.  The veteran was not discharged from service with a 
chronic gastrointestinal disorder, to include GERD with 
Barrett's esophagus, gastritis, and diverticulitis.  

3.  There is no probative medical evidence showing any 
connection between a gastrointestinal disorder, to include 
GERD with Barrett's esophagus, gastritis, and diverticulitis, 
and the veteran's service or a service-connected disorder.  

3.  Service connection for a right knee condition on a direct 
and secondary basis was denied in an October 18, 1999, rating 
decision. 

4.  The additional evidence received to reopen the veteran's 
claim of service connection for a right knee condition is 
cumulative or redundant.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include GERD with 
Barrett's esophagus, gastritis, and diverticulitis is not due 
to active military service or to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2003).

2.  The October 1999 rating decision which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. § 19.192 (1988) (38 C.F.R. § 20.1103 (2003)).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The veteran was a member of an Army National Guard unit when 
he was ordered to ACDUTRA in February 1965.  The record 
reflects that, during active duty training, he was involved 
in a motor vehicle accident (MVA), and was subsequently 
returned to state control as a member of the Army National 
Guard of New York to complete his remaining service 
obligation.  Service connection for lumbosacral strain was 
established in an April 1982 rating decision, as secondary to 
the service-connected residuals of a right thigh injury from 
the in-service MVA.  The veteran's back disability is 
currently evaluated under Diagnostic Code 5292, at 40 percent 
disabling.  

The veteran claims that he has digestive disorders that are 
due to his long-term use of Ibuprofen, NSAIDs, or other over-
the-counter (OTC) medications for his back condition.  It has 
been argued on his behalf that it is a commonly known fact 
that Motrin, Ibuprofen, and many anti-inflammatory drugs may 
cause or aggravate gastro-intestinal disorders.    

He further contends that new and material evidence has been 
submitted to reopen the claim for service connection for a 
right knee disorder.  The Board notes that additional 
evidence was submitted directly to the Board for 
consideration, which has not been considered by the RO.  
However, in the Appellant's Brief dated April 2, 2004, the 
veteran's representative indicated that RO jurisdiction of 
that evidence has been waived.


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of a well-
grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  In this case, VA has fulfilled its 
duties to notify and assist the veteran in the prosecution of 
his claims, as the veteran was both fully informed of the 
contents or elements of successful claims, both in general, 
and specifically, what he needed to do, what VA would do on 
his behalf, including scheduling medical examinations and 
obtaining evidence, (if he sufficiently put VA on notice of 
information or evidence), and to submit anything and 
everything he may have pertaining to his claims.  

Next, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the VCAA specific notice was provided to the 
veteran in May 2002, which was just after the February 2002 
rating decision denying his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

In this case, the Board finds that the timing of the VCAA 
notice was appropriate, as it specifically highlighted and 
again emphasized the elements of a successful claim as to 
both claims, provided specific examples of things the veteran 
may have overlooked, and also re-iterated what VA would do to 
assist the veteran, if only the veteran put VA on notice of 
the existence of additional information and evidence.  The 
timing was particularly appropriate in this case, because 
this veteran did not specifically respond to pre-rating 
decision notices.  Whether he thought it unnecessary or 
duplicative prior to the rating decision denying his claim, 
he did, in this case, respond to the VCAA notice sent in May 
2002, by way of the additional evidence submitted in 
September 2002 and January 2003.  

In any case, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant prior to the February 2002 rating 
decision covering all content requirements is harmless error.  

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.  


III. Gastrointestinal disorder

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  


In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

The veteran claims that he has current gastrointestinal 
disorders that are due to his long term use of Ibuprofen, 
NSAIDs, or other OTC medications for his back condition.  
Essentially, the argument is that it is common sense that 
Motrin, Ibuprofen, and many anti-inflammatory drugs may cause 
or aggravate gastro-intestinal disorders.  

Although this may be true, in the instant matter the Board 
must address is whether the veteran suffers any specific 
disability that is due to his service-connected back 
condition, or otherwise due to service.  

In this case, the evidence preponderates against this 
finding.  Although the veteran was assessed with acute 
gastritis after a bout of diarrhea in service, he does not 
currently carry such a diagnosis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Specifically, the October 2001 VA compensation and pension 
examination reveals that the veteran has gastrointestinal 
reflux with Barrett's mucosa, not related to gastritis.  
Further, the examiner found that GERD was a very common 
condition in this age group, and it is undoubtedly more 
related to the veteran's obesity than his previous gastritis.  
GERD is a failure of the upper stomach-esophageal sphincter.  
His gastritis was most likely in the lower area of his 
stomach.  The examiner stated, "I see no evidence of recent 
problems in that area."  The examiner also noted that the 
veteran's c-file was reviewed, and that his past medical 
history (as noted in the c-file) revealed that he also had a 
variety of GI diseases in the past, including hepatitis, 
gallstones, diverticulitis, hiatal hernia, and gastritis 
after prolonged Motrin intake. 

In addition, although the private medical evidence shows that 
the veteran does, in fact, carry these varied diagnoses 
(March 2001 Hepatitis; April 2001 diverticulitis; May 2001 
Pathology report; March 2002 Gastroesophagitis and Barrett's 
Esophagitis, September 2002 history of reflux esophagitis, 
Barrett's esophagus), there is no medical evidence reflecting 
that the veteran currently has gastritis, the claimed 
condition linked to his NSAID use.  

Thus, although the record shows that the veteran did, in 
fact, take medications for his arthritic disabilities 
including his back disorder, the record does not show that 
any current gastritis disorder is extant, or that any of his 
other disorders are due to any medication the veteran is 
taking.  

Because the comprehensive and detailed VA examination report 
reveals that the examiner reviewed the claims file, obtained 
an oral history, and performed a physical examination prior 
to rendering her opinion, it is particularly probative, and 
outweighs the veteran's contentions that his current 
symptomatology or other disorders are due to medication taken 
for a back disorder.  See Espiritu v. Derwinski, 2 Vet App 
492 (1992).  

Therefore, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  

IV. New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service connection for a right knee disorder was previously 
denied in October 1999.  The RO noted that a 1999 report from 
Dr. M.F.Z. that indicated the veteran complained of right 
knee pain and instability since the military accident, was 
not consistent with the other evidence of record.  The RO 
noted there was no evidence of a right knee disorder found on 
treatment records immediately following the accident, on x-
rays from 1978, or on 1982 and 1995 VA examinations. 

The evidence added to the record since that time includes an 
EMG of the right lower extremity showing no evidence of 
active motor radiculopathy, VA treatment records noting a 
history of a right knee injury with meniscal tear on MRI 
(6/6/01 treatment report), a duplicate report dated April 
1999 from Dr. M.F.Z., and a December 1998 report from Dr. 
J.M.L., noting a probable medial meniscal tear of the right 
knee with possible loose body.  In the December 1998 report 
the veteran reported right knee pain of about 2 to 3 months 
duration and that he did not recall any trauma in the past.  
X-ray showed a possible loose body, no real signs of any 
arthritis, and no signs of any old or new trauma.  

Also added to the record was an October 2001 VA examination 
on which the veteran reported a history of a jeep rolling 
over on his knee in service, with other injuries that were 
more severe.  He said that he had no appointments for his 
knee between the accident and the 1999 orthopedic visit.  The 
examiner noted that it was unclear why Dr. M.F.Z. would state 
that the MRI showed maceration at the medial meniscus 
secondary to old trauma because he had no other injuries to 
his body that are consistent with the findings.  The VA 
examiner noted that the veteran's line of work as a police 
officer, and the statement from Dr. J.M.L. noting knee 
discomfort for two to three months, render Dr. M.F.Z.'s 
statement inappropriate for consideration.  X-ray showed a 
prominent ossification along the inferior patella at the 
infrapatellar ligament, which appears chronic and can be due 
to a previous injury or degenerative changes.  The diagnosis 
was degenerative joint disease of the right knee. 

Evidence submitted directly to the Board included treatment 
records from Dr. J.M.D. dated in December 2002 and January 
2003.  Dr. J.M.D.'s report started out as follows:

		WHAT:	Right knee
		HOW:		Jeep accident
		WHEN:	Roughly 25 years ago
		WHERE:	Frankfort, New York

Dr. J.M.D. noted that the veteran was referred to him to 
evaluate and treat right knee pain.  Dr. J.M.D. stated that 
"Apparently, he injured himself approximately over 25 years 
ago when he was in the service."  The veteran reported that 
he had been riding in a jeep that had overturned, and that he 
had had difficulty with his knee since the accident 
intermittently.  X-rays from November 2002 revealed well-
maintained joint spaces, and an area of ossification seen off 
the inferior aspect of the patella and patellar tendon 
consistent with an old injury there.  After initial 
evaluation the impression was right knee rule out 
inflammatory arthritis and rule out degenerative medial 
meniscal tear.  A little more than a month later the veteran 
had improved and the impression was improved right knee pain, 
question inflammatory arthritis.  No opinion as to the 
etiology of any disorder was provided.

Evidence submitted to the Board in May 2004 includes a 
private medical statement from M.M., M.D., which notes that 
the veteran was initially seen in February 2003 and was 
diagnosed with osteoarthritis in his knees and rheumatoid 
arthritis.  Dr. M.M. recommended that the veteran not work 
any longer due to his multiple rheumatologic diagnoses.

The Board finds that the evidence added to the record since 
the last denial is merely cumulative of the evidence 
previously considered.  Specifically, the report from Dr. 
J.M.D. shows the veteran advising the physician that he 
injured his knee in the jeep accident in service and has had 
difficulty with his right knee since the accident.  This 
history was previously discounted in the October 1999 rating 
decision.  Evidence considered in that decision included a 
report from Dr. M.F.Z., in which the veteran reported that 
since the jeep accident he has been suffering from right knee 
pain and instability.  In October 1999 the RO found that 
history to be inconsistent with the other evidence of record, 
which showed no right knee problems or complaints at any 
point in time prior to December 1998.  Likewise, the current 
statement from Dr. J.M.D. only recounts the information 
provided by the veteran as to the time of incurrence, without 
any further commentary by the examiner on the etiology of any 
right knee disorder.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence . . . .'".  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the Board finds the 
evidence cumulative of the previous medical evidence based on 
the same history.  For the same reason, the Board finds that 
the veteran's report on the October 2001 VA examination that 
a truck fell on his knee is likewise cumulative. 

Furthermore, in the October 1999 decision, the RO already 
considered radiographic evidence of abnormality around the 
inferior part of the patella consistent with "old trauma."  
Specifically, both the April 1999 statement from Dr. M.F.Z. 
and the January 1999 report from Dr. J.M.L. note such 
radiographic findings.  Thus, Dr. J.M.D.'s current finding of 
ossification off of the inferior aspect of the patella 
consistent with an old injury, and similar findings on the 
October 2001 VA examination noting changes possibly due to 
previous injury or degenerative change, is merely cumulative 
of the findings considered by the RO in October 1999.  

The remaining evidence does not bear directly on whether the 
veteran suffered a right knee injury in service and merely 
shows the current status of disability.  Thus, the evidence 
received since the last final denial of the claim is not 
material, is duplicative, or is cumulative of the evidence 
considered in the October 1999 rating decision.  As such, new 
and material evidence has not been submitted to reopen the 
claim.   


ORDER

Service connection for a claimed gastrointestinal disorder, 
to include GERD with Barrett's esophagus, gastritis, and 
diverticulitis, is denied.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
knee condition, and the claim is denied.  



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



